 WESTERN MASSACHUSETTS ELECTRIC CO.607Western Massachusetts Electric Company and Local455, International Brotherhood of Electrical Work-ers, AFL-CIO. Cases 1-CA-10287, I-CA-10848,and 1-CA-11056March 11, 1977DECISION AND ORDERBY MEMBERS JENKINS,PENELLO, ANDWALTHEROn June 3, 1976, Administrative Law Judge RobertW. Leiner issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tionsand a supporting brief, and the GeneralCounsel filed limited exceptions, a supporting brief,and a brief supporting parts of the Decision. Later,the Respondent filed a motion to remand Case 1-CA-10287 and the General Counsel filed a brief inopposition thereto. Subsequently, all parties enteredinto a joint stipulation and filed a motion proposingsettlement of that case.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusionsof the Administrative LawJudge only to the extent consistent herewith.InCase 1-CA-10848, the Administrative LawJudge found that the information requested by theUnion was relevant and necessary to permit intelli-gent bargaining on the Union's proposal to limit thesubcontracting of unit work. We agree. However, wealso are of the view that the same information isnecessary for the Union's administration of thecontract. Accordingly, we shall provide in our orderthat such information, upon request, shall be madeavailable.InCase 1-CA-10287, the Administrative LawJudge found that the Respondent violated Section8(a)(5) and (1) of the Act by unilaterally terminatingitsEmployee Appliance Purchase Plan. As a part ofhis Order and remedy, the Administrative Law JudgeiUnlikeour dissenting colleague,we agree with the Administrative LawJudge's finding that the Respondent did not violate Sec. 8(a)(5) of the Actby refusing to furnish the Union information regarding the East SpringfieldService CenterAs the Administrative Law Judge found,the East Springfield Centeropened in October 1969 and there were four bargaining unit janitors at thecenter at that time.At thesame time,however,the Respondent informed theUnionthat it intended to use the employees of a subcontractor to performthe janitorialworkat the center.With the introduction of subcontractoremployees,the original work area,inwhich the unit janitorsworked,decreased.Also, almost as soon as the center opened, there developed apractice by which the subcontractors performed work in the tiled areas228 NLRB No. 66recommendedinter aliathat the Respondent (a)reinstate the plan and (b) make the employees wholefor anylossesthey incurred as a result of theRespondent's action. The Respondent filed excep-tions to the Decision and filed a motion to remandCase 1-CA-10287 for the taking of additionalevidence. The General Counsel filed opposition tothe motion.Subsequently, however, the parties entered intostipulation and a joint motion to settle the mattersinvolved in Case 1-CA-10287. By the stipulation, theRespondent withdraws its exceptions filed in Case 1-CA-10287, its motion for remand, and the GeneralCounselwithdraws his opposition. The partiesfurther move that the Board adopt the Administra-tive Law Judge's findings, conclusions, remedy, andrecommended Order in Case I-CA-10287 except tothe extent that his recommended Order requiredreinstatement of the Employee Appliance PurchasePlan. The parties haveagreedthat the payment ofthe amount of $15,000 shall be deemed to make theemployeeswhole for losses resulting from thetermination of the Plan.The Board, having considered the matter, is of theview that the parties' joint stipulation will avoidfurther litigation and effectuate the purposes of theAct. Therefore, the joint motion regarding Case I-CA-10287 as described above is hereby granted.Accordingly, the Administrative Law Judge's Deci-sion and recommendations are hereby revised toreflect the same.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Western Massachusetts Electric Company, Spring-field,Massachusetts, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively with Local 455,InternationalBrotherhood of ElectricalWorkers,AFL-CIO, herein called the Union, by failing orrefusing to supply the Union with informationrelevant and necessary to the performance by theUnion of its obligation to negotiate a collective-while the unitjanitors did the cementfloor areas. Edward W.Collins, theUnion's business manager,admits that this rough functional distinction hadbeen in existence since 1970 or1971. Thus,while unit janitorsmay haveperformed, for a briefperiod of time, the work performed by subcontractoremployees,such appears to have beendone only duringa transitionalperiod.Accordingly, since theUnionwished to limit,and soughtinformation only with regard to, work"normally performed"by bargainingunitmembers, we find theAdministrative Law Judgewas correct indismissing the allegation of the complaint regarding the refusalto supplyinformation concerning the East Springfield Service Center since the workinquired of there hadnot been"normally performed" by bargaining unitmembers. 608DECISIONSOF NATIONALLABOR RELATIONS BOARDbargaining agreement as exclusive bargaining repre-sentativeof a unit of employees of the Respondentand to administer any contract agreed to by theparties.(b) Refusing to bargain collectively with the Unionby unilaterally terminating the Employee PurchasePlan without adequate notice and opportunity withrespect thereto being afforded the Union.(c) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofrights guaranteed in Section 7 of the Act.2.Take the following affirmative action foundnecessary to effectuate the policies of the Act:(a) Upon the request by the Union, furnish to it thecost, in dollar amounts, paid to subcontractorsperforming work presently performed by employeesof Respondent employed in the unit represented bythe Union which unit appears in section III of theAdministrative Law Judge's Decision, and otherinformation for the administration of any contractagreed to by the parties.(b)Make whole the employees in the aforesaidappropriate unit for any monetarylossesthey mayhave suffered by reason of Respondent's unilateraltermination of the Employee Appliance PurchasePlan, in the manner set forth in the joint motion andstipulation by the parties.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records,socialsecurity payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d)Post at its places of business, where noticespertaining to employees in the unit are customarilyposted, copies of the attached notice marked "Ap-pendix." 2 Copies of said notice, on forms providedby the Regional Director for Region 1, after beingduly signed by Respondent's authorized representa-tive, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby theRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.MEMBER JENKINS,dissentingin part:Contrary to my colleagues, I would find thatRespondent violated Section 8(a)(5) by refusing tofurnish the Union with information as to dollaramountspaid to subcontractors and the hoursworked by the subcontractors with respect to unitjanitorialwork at Respondent's East SpringfieldService Center. The majority's finding is premisedupon the determination that the work performed bythe janitorial subcontractors was not bargaining unitwork and therefore did not encroach on workperformed by unitjanitors.An examination ofhistory of the East Springfield Service Center, andthe collective-bargaining relationship between theparties,establishesthat the janitorial work at thefacility was clearly unit work.When the East Springfield facility opened in 1969,the janitorialwork was performed by four unitjanitorswho were transferred to the new facility.Thereafter,Respondent advised the Union that itwas goingto subcontract out some of the janitorialwork on a trialbasis.As a consequence of thesubcontracting, the number of unit employees at thefacilitydiminished from four to two.3 Thus, thestatement by the Administrative Law Judge that thebargaining unit janitors never performed the workperformed by the subcontractor employees at thefacility is plainly erroneous. Furthermore, at no timedid the Unionagreethat the janitorial work at thefacility would no longer be considered unit work. Infact,prior to the 1975 negotiations, the Union atvarioustimesdemanded the return of certainjanitorial work. It is also significant that Respondentdid not claim, until the 1975 negotiations, that thework of the janitorial subcontractors at the EastSpringfield facility was not unit work.In view of the foregoing, I must conclude that (1)the Union never waived its claim that the work at theEast Springfield facility was unit work, and (2) theconsiderations which the majority relies on to findthat Respondent violated Section 8(a)(5) by refusingto furnish to the Union the costs, in dollar amounts,paid to subcontractors performing work performedby employees of Respondent employed in the unit,are applicable to the work performed by janitorialsubcontractors at the East Springfield facility. TheGeneral Counsel is correct in contending that theseamounts are needed,as inother situations, in orderto estimate whether unit employees could perform ineconomic competition with subcontractor employ-ees, and I would find the violation.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."3Apparently,the two unit employees generally work in areas havingnontiled floors. There are, however,tiled areas in which unitjanitors work. WESTERNMASSACHUSETTSELECTRIC CO.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board, having foundafter a hearing that we violated Federal law byrefusing to divulge certain information to the Union,has ordered us to post this notice:The National Labor Relations Act gives allemployees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other aid or protectionTo refrain from any or all of these things.WE WILL NOT refuse to bargain in good faithwith Local 455, International Brotherhood ofElectricalWorkers, AFL-CIO, herein called theUnion, by (a) failing and refusing to supply theUnion with information relevant and necessary totheUnion's performance of its obligation tonegotiate a collective-bargaining agreement asexclusive bargaining representative of a unit ofour employees; (b) unilaterally terminating ourEmployeeAppliancePurchasePlanwithoutnotice and opportunity to bargain with respectthereto being afforded the Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of rights guaranteed them inSection 7 of the National Labor Relations Act.WE WILL, upon request by the Union, furnishto it the cost, in dollar amounts, paid tosubcontractors performing work presently per-formed by our employees in the unit representedby the Union and furnish information necessaryfor the Union's administration of any collective-bargaining agreement reached.WE WILL make whole the employees in the saidunit for any loss they may have suffered byreason of our unilateral change in terminating theplan.WESTERNMASSACHUSETTSELECTRIC COMPANYDECISIONSTATEMENT OF THE CASE609ROBERT W. LEINER, Administrative Law Judge: Uponcharges and amended charges filed in the above cases onDecember 4, 1974, and July 2 and August 15, 1975, theGeneral Counsel, on November 4, 1975, issued a secondorder consolidatingcases,amended complaint, and notice,of hearing.' Respondent duly filed its answer on November13, 1975. The amended complaint was further amended atthe hearing. The complaint, as ultimately amended, allegesviolations of Section 8(a)(1) and (5) of the National LaborRelations Act, as amended, in two respects: (1) on or aboutSeptember 6, 1974, by unilaterally canceling or suspendingRespondent'sEmployee Appliance Purchase Plan foremployees, without due or proper notice to the Union andwithout otherwise affording the Union a reasonableopportunity to intelligently bargain over the decision andeffects thereof on unit employees; and (2) by refusing,commencing on or about June 2, 1975, and thereafter, tofurnish the Union with information and data to enable theUnion to negotiate a new collective-bargaining agreement,sand/or to enable it to administer a collective-bargainingagreement and intelligently represent employees in abargaining unit, particularly showing the (a) dollar am-ounts paid to subcontractors who performed or engaged inbargaining unit work for Respondent during the period ofthe expiring contract term (1973-75); (b) the total numberof man-hours of janitorial, custodial, or related workperformedor engagedin by subcontractors for Respondentat its East Springfield,Massachusetts,service centerlocation;and (c) the total dollar amounts paid tosubcontractors during the aforementioned period for suchwork.Respondent, admitting certain allegations of thecomplaint, denied that the Union's purposes in obtaining,such information was to enable the Union to negotiate anew collective-bargaining agreement and/or to enable it toadminister a collective-bargaining agreement and intelli-gently represent employees of the unit. Respondent denieshaving unilaterally canceled or suspended the EmployeeAppliance Purchase Plan, denies having refused to furnishinformation to the Union in violation of the Act and, insubstance, denies violation of Section 8(a)(1) and (5) of theAct, as alleged.The matter was heard before me on November 25 and26, 1975, and January 7-9, 1976.On March 12, 1976, I received briefs from the GeneralCounsel and Respondent. The briefs thoroughly analyzed'thematters alleged in the complaint and heard before me,'were of particular help in the resolution of the allegationsThis thirdcharge supported the inclusion,in GeneralCounsel's secondconsolidated amended complaint,of anallegation relating to the unlawfulinterrogationof an employee of Respondent,JessieL Hernandez,outsidethepresence of a representativeof the Charging Party, Local 455,International Brotherhoodof ElectricalWorkers, AFL-CIO,hereinaftercalled the Union. The matterwas litigated at the hearing inNovember 1975.On March 15, 1976, General Counselsubmitted a motion to dismiss thecomplaint insofar as this allegation was concerned,assertingthatRespon-dent and Hernandez had entered into a non-Board settlement which,according to General Counsel, "sufficientlyremedied"the allegation of thecomplaint.The GeneralCounsel assertedthatRespondent and theCharging Partywere advisedof hismotion andjoined therein.The motion ishereby grantedand the complaint,insofar as it alleges unlawfulinterroga-tion of Jessie L. Hernandez, is dismissed. 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the complaint,and were relied upon in the preparationof this Decision.Upon the entire record in this case,and from myobservation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleges,Respondent admits,and I fmdthat Respondent at all times material herein has been aMassachusetts corporation whose principal office andplace of business is in the city of Springfield,Massachu-setts,where it is a public utility engaged in the manufac-ture, sale,and distribution of electric power and relatedproducts.Respondent annually, as a public utility, derivesgross revenues in excess of $250,000 and annually purchas-es and has delivered to its Springfield,Massachusetts, andother Massachusetts facilities goods and materials valuedin excess of $50,000 transported to said Massachusettsfacilities from States other thanMassachusetts.Respon-dent is,and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2It.THE LABOR ORGANIZATION INVOLVEDLocal455, InternationalBrotherhood of ElectricalWorkers,AFL-CIO,herein called the Union,is and hasbeen at all times material herein a labor organizationwithin the meaning of Section2(5) of the Act.Respondentexpressly admits this allegation and I so fmd.III.THE UNFAIR LABOR PRACTICESThe above alleged unfair labor practices are completelydisparate,without relation to each other,and will betreated separately.2Respondent admits that the following named persons are supervisorswithin the meaning of Sec. 2(11) of the Act and agents of Respondent.Carol)Caffrey,director of industrial relations;and Donald E. Riga,manager of personnel.sThe AppliancePurchase Plan was available to employees of Respon-dent other than those represented by the Charging Party.4The complaint alleges, Respondent's answer admits,and I find that thefollowing unit constitutes a unit appropriate for collective bargaining withinthe meaning of Sec. 9(b) of the Act-Spr,ngrield Area.All employees of Respondent in its underground, overhead,stock,trouble,maps and records,street-lights,transportation,and mainte-nance departments, ,janitors,metermen,servicemen,meter-readers,area maintenance operators,assistants and apprenticesin the City ofSpringfield,Massachusetts;all operating employees including electricalmaintenance and other maintenance employees at the West Spnngfieldgenerating station;operators and station apprentices at the CobbleMountain Substation;area operators and control center operators andassistants in the Springfield areaFranklin-Hampshire Area.All employees of Respondent in its line departments at Greenfield,Hampshire,EastHamilton,SouthDeerfield andGardner Falls,including linemen,troublemen,groundmen,truckdnvers,cable slicersA.BackgroundThe complaint alleges that on or before September 6,1974,Respondent,in violation of Section 8(aX5) and (1) ofthe Act,unilaterally canceled or suspended the EmployeeAppliance Purchase Plan (herein called the Plan),a benefitof Respondent flowing to employees3 in the unit4 repre-sented by the Charging Party, without due or proper noticeto the Union and without affording it a reasonableopportunity to bargain over the effects on the unitemployees of the unilateral change.Respondent,as abovenoted, denies the allegation and interposes four affirmativedefenses:(1)theUnion waived its right to bargaincollectively regarding the Employee Appliance PurchasePlan and/or, in the alternative,Respondent did bargainwith the Union concerning its decision to temporarilysuspend the plan; (2)under theCollyerdoctrine, a decisionof an arbitrator with respect to the Employee AppliancePurchase Plan that it is not arbitrable under the collective-bargaining agreement disposes of the matter(CollyerInsulatedWire,192 NLRB 837 (1971)); (3) the EmployeeAppliance Purchase Plan is not a "condition of employ-ment" within the meaning of Section 8(aX5) and 8(d) of theAct; and(4) by its very terms,the Employee AppliancePurchase Plan gives Respondent the option to terminatethe Plan at any time.Respondent is one of several operating companies whollyowned by Northeast Utilities Company,a commoncorporate parent employing 7,500 employees whose princi-pal office is in Berlin,Connecticut .5One of the subsidiariesof Northeast Utilities is Northeast Utilities Service Compa-ny, which,on this record,is an unincorporated enterprisewhose function is to perform services,including laborrelations services,for the operating companies.For about35 years, the Union has been the certified bargainingrepresentative in substantially the entire unit describedabove.The record shows that each of the operating subsidiarycorporations of Northeast Utilities has had some type ofappliance purchase plan since at least 1940. Under theand helpers and metermen,meter clerks,stock clerks at Greenfield,Hampshire and East Hamilton,allautomobile mechanics,floormenand building janitors at Greenfield service building;allmeter readers,servicemen at Greenfield,Hampshire and East Hamilton, mainte-nancemen,maintenancemen'sassistants and apprentices and areamaintenance operators,assistants and apprentices working out of theGreenfieldservicebuilding,headgate operators at headgates andhydro-operators assistants and apprentice in # I Station at TurnerFalls and Gardner Falls station;and all employees at Cabot Stationincluding operators,auxiliaryoperators and station apprentices;exclusive of trouble and meter district employees,radio interferenceemployees and line department clerks.Berkshire Area:All employees of Respondent in its line department at Pittsfield,including linemen, troublemen,groundmen,cable slicers and helpers,metermen,areamaintenance operators,assistants and apprentice,maintenancemen and assistants, stockroom and garage employees,janitors and utility maintenance men, meter readers and servicemen.The above-appropriate unit excludes: all office clerical employees,professional employees,guards, superintendents,assistant superinten-dents, executives, draftmen, laboratoryemployees and all supervisorsas defined in the Act.SAbout 2,900 employees in the operating companies are represented bylocals of the International Union,of which Local 455 is one. WESTERN MASSACHUSETTS ELECTRIC CO.611Plan, an employee, whether in or outside the unit, desiringto buy an appliancelistedin the Plane first obtainsauthorization from a company supervisor and then ispermitted to purchase the appliance from a vendor of hischoice at the best price. Respondent would then beobligated to pay the vendor directly, finance the purchasefor the employee free of charge, arranging by payrolldeductions over a period of years to pay the vendor theprincipal and interest for the appliance.No collective-bargaining agreement between the partiesmade mention of the Plan and, as Respondent points out,the Plan itself was never discussed in negotiations betweenthe parties for the purposes for collective bargaining.Respondent also notes that a letter of agreement in the1963 collective-bargaining agreement was appended at theUnion's suggestion. Respondent prepared a list of agree-ments previously unexpressed in any contract, which listwas included in the letter agreement (Resp. Exh. 3)containing the statement that:It is the purpose of this letter to confirm all of theunwritten understandings which had been reachedbetween the Company and the Union over the periodof the last several years.It should be noted that the Employee Appliance PurchasePlan was not included in this letter and the Union neverrequested that the Plan be included as part of anyagreement.By memorandaemanatingfrom the parent company,Northeast Utilities, the Plan without consultation with theUnion was changed in each of the subsidiary corporationsin February 1971 by the deletion of "specials" 7 (Resp. Exh.6); in June 1972 by the deletion of the coverage of certainitems including oil burner equipment and by the additionof others; and in February 1974 by the elimination of allappliances and financing previously relating to conversionof employees' homes to the use of electrical heat.The retiord is uncontradicted that the Plan was institutedby Respondent's parent, was introduced into the operatingcompanies at a time when it was believed desirable by theparent to promote the sales of electrical energy, andencouragesRespondent's employees to buy electricalappliances.The Plan has been listed as one of the Company's"employee benefits" available to both prospective unit andnonunit employees and such characterization occurred in acompany leaflet distributed to employees in June 1973during an election among Respondent's clerical employeeswhom the Union was organizing. None of the changes, in1971, 1972, or 1974, as above noted, were discussed withtheUnion prior to the changes nor was the Unionconsulted on the changes. However, in each case, theRespondent notified the Union of the changes in the Plan.The change in February 1974, the elimination ofallowances and financing for electric residential heating,brought a response from the Union. The president of theUnion filed a grievance with regard to the change in thecoverage of the Plan.While the exact problems and6G.C Exh. 6 lists the items of electrical appliances which are the subjectof the Plan,including air-conditioners,refrigerators, fans, table appliances,etcThe Plan provides a limit of $1,000 of indebtedness at any one time.arguments relating to the disposition of the grievance arenot clearly a matter of record, General Counsel concedesthat the Union apparently became convinced of the meritsof the company action and withdrew the grievance.In the collective-bargaining negotiations inMay andJune 1975 (the current collective-bargaining agreementbetween the parties covering the period of 1973 through1975 expired on July 1, 1975), the Company proposedamending the grievance procedure to avoid (a) grievanceson tuition reimbursement among its employees; and (b)grievances on the Employee Appliance Purchase Plan,similar to the above grievance filed in 1974. The Unionrefused to agree to limit the scope of the grievanceprocedure.Rather than change the language of thegrievance procedure, however, the Union proposed that aletter of agreement deal with the matter, which letter wouldbe incorporated into the collective-bargaining agreement.The agreement was reached and a memorandum ofunderstanding placed in the collective-bargaining agree-ment for the year of 1975-76 (G. C. Exh. 3). By thisagreement, the parties stipulated that the EmployeeAppliance Purchase Plan,inter alia,was not part of thecollective-bargaining agreement and was therefore notsubject to grievance and arbitration. This 1975 memoran-dum of agreement, however, by consent of the parties, inno way affected Respondent's actions in 1974, whichfollow.B.Bargaining SessionsOn Monday, September 2, 1974, Donald E. Riga,Respondent's manager of personnel, who is charged withadministering the collective-bargaining agreement forRespondent and who participated in the 1975 collective-bargaining negotiations, telephoned Edward Collins, busi-ness manager of the Union, and told him that he wished tohave a meeting with him at 8:30 a.m. on Friday, September6.Collins asked Riga what was to be discussed and Rigarefused to tell him the subject matter of the meeting. Asscheduled, the meeting occurred at the Company's EastSpringfield service center on September 6, 1974, at 8:30a.m. Riga told Collins that, effective September 9, the Planwould be suspended. Collins told Riga that the Union wasnot happy, especially because the Company knew of itsdecision on September 2 and kept the Union in the dark asto the subject matter of the meeting until that very momenton September6.Rigatold Collins that the subject matterof the meeting had to remain secret or else the employeeswould have run out and charged a lot of money on thePlan, by buying up appliances, if they had any inkling ofthe fact that the Plan would be suspended. Riga stated thatRespondent would post a notice on the company bulletinboards on the following Monday, September 9, that thePlan had beensuspended.At that point Riga handedCollins a copy of the Plan with the word "suspended"printed across the top, along with the date September 6(G.C. Exh. 6).Collins testified that, although Riga said that the Planwas suspended as of September 9, he stated that the Plan7 "Specials" are Respondent's purchases from manufacturers at lowpricesof electric appliances,which low prices are passed along toemployees. 612DECISIONSOF NATIONALwas already actually suspended. Collins asked Riga toreinstatethe Plan immediately, but Riga refused. WhenCollins requested to know how much money was tied up inthe Plan, Riga saida greatdeal of money.Riga denied that the Planwas "terminated" and statedthat, if the economic climate improved, the Plan could bereintroduced.Riga stated, however, that the chances ofreintroduction were "very slim," and that the Plan hadbeen put into effect when it was desirable to promote thesale of electrical appliances. At the present time, with theshortage of electrical energy, Respondent was afraid ofpublic criticism of promotion of the sale of electricalappliances on an interest-free basis. Collins testified that, atthe September 6 meeting, the Company did not ask theUnion for any suggestion or alternatives, nor did the Unionmake any suggestions to the Company. The Union wantedonly the reinstatement of the Plan.On September 17, 1974, the Union filed a grievance overthe suspension of the Plan. On September 30, 1974, theCompany and the Union met to discuss the grievancewhich had been filed. Prior to September 30, Respondentdid not notify the Union that it was contesting thearbitrability of the grievance. Thereafter it did.The uncontradicted evidence shows that Respondent'sdirector of industrialrelations,Caroll Caffrey, received amemorandum from the parent company's vice president,Pearson, dated September 5, 1974, instructing him tosuspend the Plan. As pointed out by the General Counsel,the Pearson memo directed Riga to instruct companypersonnel to refuse approval of any employee loanapplications "effective at once." In fact, on September 6,1974, Riga told the Union, as of that date, the Plan couldno longer be used by employees and that he had noauthority to reinstate the Plan.After the September 30, 1974, meeting to discuss thegrievance, the Union moved the grievance to arbitration.By letter of October 29, 1974, Respondent took the legalposition that the grievance was not arbitrable under theterms of the collective-bargainingagreementwhich posi-tion itmaintained in the entire arbitration process andwhich it maintains today.On December 4, 1974, the Union filed the first of thecharges supporting the present consolidated complaint. OnJanuary 21, 1975, Respondent notified the Board's Region-alOffice that the merits of the grievance were notarbitrable, but indicated its willingness to go to arbitrationfor the sole purpose of litigating the question of arbitrabili-ty.On January 24, 1975, the Regional Director of theBoard advised the parties that pursuant to Board'sCollyerpolicy8hewas deferring the matter to the parties'grievance-arbitration machinery. The arbitration was held11Collyer Insulated Wire,192 NLRB 837 (1971).9 Inland Steel Co v N L R B.,170 F 2d 247 (1948), cert denied 336 U.S.960,W W Cross and Company, Inc v N L.R B,174 F 2d 875 (C.A. 1,1949)10 In pertinent part, Sec 8(d) provides that.where there is in effect a collective-bargaining contract coveringemployeesthe duty to bargain collective)y shall also mean that noparty to such contractshall terminateor modify such contract,unlessthe party desiring suchterminationor modification -(I) serves a written notice upon the other party to thecontract of the proposedterminationor modification sixty daysprior to the expiration date thereof.. .LABOR RELATIONS BOARDon July 9, 1975, and Respondent maintained its positionthat the grievance, as submitted by the Union, was notarbitrable under the terms of the contract. The Unioncontended that Respondent had unilaterally changed termsand conditions of employment without first bargaining toImpasse.The arbitrator held that the grievance submittedto arbitrationwas notproperly a matter of contractualinterpretation nor was it the intent of the parties to submitthe matter to arbitration. Rather, the arbitrator held thatthe matter was one intended by the parties to be resolvedby the Board rather than by an arbitrator (Resp. Exh. 9).On August 8, 1975, the Union, by its attorney, notifiedtheRegionalDirector of the Board of the arbitrator'saward and the ruling that the matter was not arbitrable.The Regional Director thereafter issued complaint in thismatter.Analysis and ConclusionsIn itsbrief and at the hearing, General Counsel took theposition that the Employee Appliance Purchase Plan was abenefit (emolument)which constituted "wages within themeaning of Section 8(d) and 9(a) of the Act"; 9 that,whatever the original definition of "wages" within thestatutory obligation of an employer and labor organizationto bargain under Section 8(d) and 8(a)(5), that obligationhad been defined by Board gloss of "wages" to include,inter alia,a free investment service,Seattle-FirstNationalBank,176NLRB 691 (1969); and an employee gasdiscount in heating their homes, together with an allow-ance to conversion with the use of gas,Central IllinoisPublic Service Company,139 NLRB 1407 (1962), enfd. 324F.2d 916 (C.A. 7, 1963). General Counsel takes the positionthatRespondent'sunilateraldiscontinuance of the Em-ployee Appliance Purchase Plan constituteda prima facieviolation of Section 8(a)(5) and (1) because the statutorybargaining duty imposes upon employers the obligation tonotify and bargain prior to changing or altering existingwages and other terms and conditions of employees withinthe ambit of Section 8(d)10 of the Act,N.L.R.B. v. BenneKatz, etc., d/b/aWilliamsburg Steel Products Co.,369 U.S.736 (1962).With regard to the obligation to bargain andnot to change a term or condition of employment wherethere exists a current collective-bargaining agreement,General Counsel points toSeattle-First National Bank,176NLRB 691, 693 (1969), andMcCall Corporation,172NLRB 540 (1968), as standing for the proposition that acontrary conclusion is not required because contractsbetween the parties had not expressly referred to theEmployee Appliance Purchase Plan or because the planhad not historically been the subject of collective bargain-(2) offers tomeetand confer with the other party for thepurposeof negotiating a newcontract ... containing theproposed modification. .(4) continues in full force and effect ... all the terms andconditions of the existing contract ... . WESTERN MASSACHUSETTS ELECTRIC CO.ing between the parties. I agree. General Counsel furtherargues that, even if there had been a failure to refer to thePlan as a company benefit, that would not mean that thebenefit is not covered by the obligation to bargain imposedby Section8(a)(5)and8(d)of the Act,Seattle-FirstNational Bank, supraat 693; but where, as here, Respon-dent had effectively advertised the Employee AppliancePurchase Plan as a company benefit, such express refer-ence to the benefit constitutes some evidence that Respon-dent considers the Plan to be a part of the employee wages.Seattle-First National Bank, supraat 693, citingN.L.R.B. v.Central Illinois Public Service Co., supra; Southland PaperMills, Inc.,161NLRB 1077 (1966). I agree and concludethat the plan isprima facie"wages" within the meaning ofSection 8(d) and 8(a)(5) of the Act and that a unilateralchange by Respondent violates the Act.As above noted, the Company defends on the grounds(a) that the plan is not a mandatory subject of bargainingin that it is not a term or condition of employment withinthe meaningof Section 8(d) of the Act, citingFibreboardPaper Products Corp. v. N.LRB.,379 U.S. 203, 223 (1964),and Mr. Justice Stewart's statement whereby it was hisopinion,inter alia,with regard to the purpose of Section8(d) of the Act, that "those management decisions whichare fundamental to the basic direction of a corporateenterprise or which impinge only indirectly upon employ-ment security should be excluded from that area."Respondent cites G &W Electric Specialty Company,154NLRB 1136 (1965), for the proposition that a mandatorysubject of collective bargaining, within the scope of Section8(a)(5)and 8(d)of the Act, relates only to workingconditions and the employment relationship. Further,noting that the protection afforded employees underSection 7 of the Act to engage in "concerted activities for... mutual aid and protection" is much broader than anemployer's obligation to bargain under Section 8(d) of theAct, Respondent cites G &W Electric Specialty Co., supra,for the proposition that there the Board rejected a TrialExaminer's findings that a credit union involved a term orcondition of employment subject to mandatory bargainingunder Section 8(d) of the Act. From the analogy of thecredit union, Respondent suggests that the Plan should notbe included within the scope of the mandatory subjects ofbargaining announced by the Board in its decisions withregard to the scope of Section 8(d) of the Act.In support thereof Respondent notes that for 30 years, onthis record, the parties themselves did not consider the Planto be a condition of employment; that, from its inception,Respondent altered and amended the Plan unilaterallywithout objection from the Union except for the singlegrievance filed in 1974 which was rejected by Respondentand dropped by the Union. Thus, according to Respon-dent, the clear practice of Respondent, recognized by theUnion, was to make unilateral changes where necessary toadjust the Plan to changing conditions.In addition, Respondent points to the fact that thememorandum agreement signed in 1962 by the parties wasiiSec.XXIX of thecollective-bargaining agreementwhichexpired June30, 1975, andthe agreement in effectfor the period of July 1, 1975, throughJuly 1, 1976,contains the following provision:During the term of this Agreement neither party shall request the613for the purpose of protecting and preserving for unionmembers, orat leastemployees covered by the collective-bargaining agreement,the concessionsgained by theUnion from Respondent over the years. Those concessionsincluded meal allowances, protective clothing, free replace-ment of tools, and overtime compensation for employeestemporarily assigned to do other work. By not includingthe Plan in that memorandum agreement, which wassubsequently included in the 1963 collective-bargainingagreement, the omission indicated that the Union consid-ered the Plan to be under the absolute control ofRespondent.Finally, Respondent argues that the Plan was never thesubject of collective bargaining by the parties until 1975when the parties executed an agreement whereby theUnion agreed that the Plan was not a part of the agreementand was not subject to grievance and arbitration. Fromthis, and the above other factors, Respondent argues thatthe parties never considered the Plan to be a subject ofbargaining and never treated it as a subject of bargainingduring all the years of negotiation.Respondent's second defense is that, assuming that theEmployeesAppliance Purchase Plan is a mandatorysubject to bargain within the meaning of Section 8(d) of theAct, the Unionwaivedany right to bargain about thesuspension of the Plan. Respondent points to the fact thattheUnion never complained or grieved over the manyunilateral changes which Respondent instituted in the pastwith regard to the Plan and by failing to challenge thesechanges or the existence in the Plan of the right toterminate or revise it as circumstances warrant, suchconduct constituted acquiescence by the Union which wastantamount to a waiver.Avco Manufacturing Corporation,(LycomingDivision),111NLRB 729 (1955);SpeidelCorporation,120 NLRB 733 (1958);The Berkline Corpora-tion,123 NLRB 685 (1959).Furthermore, Respondent argues that by execution ofthe memorandum of May 1962 (Resp. Exh. 3), after theUnion expressed concern that unwritten employees' rightsshould be set forth in writing, and with the omission of thePlan, this constituted an express waiver of the Union's rightto bargain over the suspension of the Plan.In addition, Respondent points to the existence of a"zipper clause" in the collective-bargaining agremeentwhich expired on July 1, 1975.11Lastly, in support of its argument of waiver, Respondentsuggests that there is an equitable estoppel working againstthe Union by virtue of the clear practice of the parties thatled Respondent to believe that it could lawfully exerciseunilateral rights over the Plan, including its total suspen-sion.It supports this theory by showing that the priorpracticewas to give Respondent complete unilateralcontrol over the Plan; the Union never protested, prior to1974, Respondent's alteration of the Plan; the Union neversought to include the Plan in the collective-bargainingagreement, never sought to bargain about the Plan, andpermitted the execution of the memorandum of agreementother party to bargain with respect to any change of the provisions ofthis Agreement or of any other matter that might add to the provisionsof thisAgreement,and neitherparty shall have any obligation tonegotiate or bargain with the other party with respect to the same. 614DECISIONSOF NATIONALLABOR RELATIONS BOARDin 1962listingpreviously unwritten employee benefits,without including the Employee Appliance Purchase Plan,and agreed to a "zipperclause."Respondent argues that topermit the Union to escape fromitspositionof havingwaived its right to bargain over the change or suspension ofthe Plan or to prevent working of an estoppel herein wouldbe highly unfair and inequitablebecauseitwould permit afinding that Respondent was guilty of an unfair laborpractice, subjecting Respondent to thousands of dollars inliability which, because of the actions and failures to act bythe Union, it would not have incurred.Respondent takes the further position that, even assum-ing that Company was obligated to bargain over thesuspensionof the Plan, the parties bargained to impasseand the Company's action occurred only thereafter.Respondentalso arguesthat Section 10(b)12 of the Actprevents consideration of the merits of the allegation of itsalleged unlawfulunilateral suspensionof the Plan becausethe 6-month period should run from the time thatRespondent was obligated to bargain over alteration orsuspension of the Plan which commenced on February 4,1974,when Leonard C. Hood, an employee filed thegrievance regarding the Company's discontinuance of theheat allowances for installation and conversion rather thanfrom the time that Respondent suspended the Plan onSeptember 6, 1974.Finally,Respondentarguesthat the Board is barredfrom considering the unilateralsuspensionof the EmployeeAppliance Purchase Plan because the arbitrator ruled thematter to be nonarbitrable. Respondent, while grantingthat "ordinarily" the Board takes consideration of a chargeafter a determination of nonarbitrability by the arbitrator,nevertheless argues that, in the instant case, the finding ofnonarbitrability by the arbitrator resolved a basic fact"critical to the determination of the unfair labor practicecharge." That critical resolution was that "Plan" was notsubject to the grievance and arbitration provision of thecontract. Respondent further argues that, inasmuch as thecontractual language of the arbitration machinery extendsto "any difference, dispute or grievance ... regarding anymatter" (G.C. Exh. 2),13 the conclusion is inescapable thatthe parties agreed to foreclose bargaining over the Plan.Respondent's conclusions in its brief is that:The suspension of the Plan is nonarbitrable becausethe parties had argued that the Company had theexclusive right to manage it. If it were otherwise, thebroad contractual language necessarily would apply tomake this "dispute" arbitrable. Under these circum-stances, it is submitted that it would better effectuatethe purposes of the Act for the Board to give final andbinding effect to arbitrator Summer's finding that thesuspension of the appliance purchase plan was notarbitrable.12 In substance, Sec 10(b) of the Act provides that no complaint shouldissue based uponunfair labor practice occurring more than 6 monthsprior to the firing oanyf the charge with the Board.13The grievance and arbitration procedure under the contract includes ano-strike clauserelatingto "any difference, dispute, or grievancebetween the Employer and the Union regarding any matter, there should beno suspension of workThere follows a three-step grievanceprocedure ending, in the third step, with arbitration. G.C. Exh 2, the 1973-75 collective-bargaining agreement between the parties.At the hearing, counsel for Respondent conceded that hewas not interposing an economic defense with regard to thealleged unilateralaction.He stated that Respondent keptsecretthe reason for the meeting on September 6, in fear ofa so-called run-on-the-bank by employees. In the bargain-ing of September 6, it appears that Respondent alleged that$1million in capital was tied up in financing the Plan.Whether this was on a systemwide basis, or restricted onlyto Respondent,is unclearon this record.Iconclude and find, as alleged in the complaint, thatRespondent on or about September 6, 1974, unilaterallycanceled the Plan without proper notice to the Union andwithout affording it an opportunity to bargain over saidsuspension, all in violation of Section 8(a)(5) and (1) of theAct.It should be noted that, when the Union rejected thegrievance on alteration of the Plan relating to Respon-dent's financing of electric heating conversion filed byemployee Hood in February 1974, Respondent told theunion representatives (Hood and Collins) why Respondentwas rejecting the grievance. Riga told them that theallowances were being discontinued because Respondentwas no longer in the incentive program to promote the saleof electric home heating. The grievance was not, apparent-ly, rejected on the ground that it pertained to a matter overwhichRespondent was not obligated to bargain orinvolved a matter over which Respondent had completeand unilateral rights to change.In the case at bar, the Plan has been in existence formore than 35 years. According to Respondent, the use ofthe Plan by unit employeescausesRespondent to tie uplarge sums of capital through borrowing or otherwise. ThePlan is not only included in a long list of items announcedas "employee benefits" of Western Massachusetts ElectricCompany,14 but it is also uncontradicted that the employeebenefits list was given to Collins by Riga while the Unionwas organizing a group of clericals in an NLRB election.Riga sent the listed benefits to Collins when Riga was at ameeting of employees that the Union was trying toorganize and Riga was using the list to demonstrate thatthe Respondent was a good company to work for and haddistributed the list of benefits to employees during theorganizational campaign.InN.L.R.B. v. Central Illinois Public Service Company,324 F.2d 916 (C.A. 7, 1963), the Board, with courtapproval, held that a gas discount was "an emolument ofvalue" which accrued to "employees out of their employ-ment relationship." The court upheld the Board's findingthat the unilateral discontinuance of this discount violatedthe employer's obligation to bargain with the union withrespect to wages, hours, and other terms and conditions ofemployment. In that case, the gas discount had been inexistence for 36 years and permitted employees to purchaseat a one-third discount. InSeattle-First National Bank,17614The employeebenefitsinG. C. Exh. 5 include II paid holidays,vacations, accident pay, sicknessdisabilityplan, timeoff for death in thefamily, grievance procedure for nonunion employees, life insurance, deathbenefitplan, retirement program,major medical plan, dentalinsuranceplan, travel accidentinsurance,maternity leave-of-absence, credit union,education aid program, physicalexaminationplan,Christmas bonus,Sunday premium, shift premium, double-time pay for Sunday work, etc. WESTERN MASSACHUSETTS ELECTRIC CO.615NLRB 691, 692, citingCentral Illinois Public Service, supra,favorably, the Board, adopting the decision of the TrialExaminer, noted the respondent's unsuccessful contentionthat a 28-year-old free investment service was not regardedor treated by the parties as an employee benefit. In the caseat bar, the Employee Appliance Purchase Plan is listed byRespondent as an employee benefit. As above noted acontrary conclusion is not required by the fact that thecollective-bargaining agreements between the parties havenot expressly referred to the Plan or that the Plan has nothistorically been the subject of bargaining between them.Seattle-FirstNational Bank, supra;McCall Corporation,supra.As noted inSeattle-FirstNational Bank, supra,controlling effect cannot be accorded to the fact that, incertain cases(N.L.R.B. v. Central Illinois Public ServiceCompany, supra; Southland Paper Mills, Inc.,161NLRB1077;Westinghouse Electric Corporation,156 NLRB 1080(1966)), the employer never referred to the emolument orbenefit in communicating with its employees or potentialemployees.It is unnecessary to cite further cases or analyze theBoard's position with regard to the question of whatconstitutes wages within the meaning of Section 8(d). Seethe recentThe Capital Times Company,223 NLRB 651(1976).With regard to Respondent's citation of G &W ElectricSpecialty Co.,154 NLRB 1136, 1137, suffice it to say that itdoes not stand for the proposition for which the Respon-dent cited same, i.e., the Board rejected the Trial Examin-er's finding that a credit union involved a term or conditionof employment of a kind subject to mandatory bargainingunder Section 8(d) of the Act. In fact, the Board expresslyheld that, for purposes of that case, it was unnecessary toadopt the Trial Examiner's suggestion that the credit unioninvolved a term or condition of employment subject tomandatory bargaining under the provisions of Section 8(d)and Section 9(a) of the Act.151.Therefore, contrary to Respondent, I conclude thatthe benefits flowing from Respondent to its employeesunder the Plan constitute "wages" and the suspension ortermination of the Plan is thus a mandatory subject ofbargaining within the meaning of Section 8(d) and 8(a)(5)of the Act.2.Ifurther conclude that Respondent's action withregard to the Plan amounted to a unilateral discontinuanceor termination of the plan. The memorandum from VicePresident R. H. Pearson of Northeast Utilities Service Co.to all holders of Respondent's policy and procedurememoranda, including Caffrey and Riga, notes that thePlan has been suspended, effective "September 9, 1974."Pearson's memorandum is dated September 5, 1974, andthus, as General Counsel argues, it is not unreasonable tobelieve that the decision embodied in Pearson's memoran-dum was made on or before September 5, 1974. Thememorandum continues by directing that instructions be15 In G &W Electric Specialty Co, supra,the Board held (MemberJenkins dissenting in part), that a violation of Sec. 8(a)(1) of the Actoccurred with the discharge of an employee for soliciting signatures to apetition against the employer's administration of a credit union.The Boardheld that all that was necessary to decide in that case was whether theemployee was engaged in "concerted activity" for the purpose of mutual aidor protection of employees,within the meaningof Sec. 7 of the Act, andissued"effective at once that no additional EmployeeAppliance Purchase Certificates. . .may be accepted orapproved by those persons presently authorized to do so inyour department or section."Lastly,thememorandumnotes that the supervisor should be aware of employeesattempting to unlawfully use the plan and closes by stating:"All employees under your supervision should be madeaware that the plan has been suspended and no furtheremployee purchases will be authorized."The memoran-dum opens by noting that the Company is attempting toreduce expenses and to use available cash for essentialcompany expenditures.Riga then telephoned Collins onSeptember 2, advising him of a meeting for September 6.Respondent states that the secrecy was based upon its fearthat there would be a "run-on-the-bank"if informationleaked to employees that the Plan was going to besuspended.At the meeting,Riga told Collins of thefinancial straits of the Company,in terms of tying upcapital and the need to use capital for other purposes andthat the plan would be suspended.Riga had,no authority toreinstitute the plan and Riga told Collins that even as ofSeptember 6, rather than on the official date of suspensionon September 9, no applications for using the Plan wouldbe accepted.It seems to me that there can be littleargument that, as of September 6, the Plan was terminatedand that it makes no difference whether the word"suspended," "terminated," or "eliminated"is used.What Riga was doing,contrary to Respondent's argu-ment that he was bargaining on September 6, was merelyrelaying a message from Caffrey and Pearson to the Union.That message was that the Plan was terminated. Thus,there was no bargaining session within the usual meaningof that term but merely an effective and reasonable placeto make an announcement of an end result.For want of a .better term,the expressionfait accompliwill doaswell asanyother to describe Respondent's action.SeeKroehlerMfg. Co.,222 NLRB 1269,1271 (1976).The unilateral actof changing,withdrawing,and terminating the Planviolated Respondent's obligation under Section 8(a)(5) ofthe Act for the Employer to notify and bargain with theUnion over any such change,at least to the point that theimpasse before the change can be implemented.N.LR.B.v. Benne Katz, d/b/a Williamsburg Steel Products Co.,369U.S. 736.The same case stands for the proposition thatRespondent's good faith and the existence of economicreasons or conditions motivating the unilateral change orthe change itself are not defenses to a unilateral change interms and conditions of employment without consultingand bargaining with the Union to impasse before suchchange is implemented.Accord:KroehlerMfg. Co.,supra.Further, I agree with General Counsel thatAllied ProductsCorporation,218 NLRB 1246 (1975), supports the assertionthat even a unilateral suspension,rather than termination,of the mandatory subject of bargaining without notice andbargaining to impasse with the labor organization violateswhether he was discharged therefor.It was unnecessary to determine,in thatcase,whether the credit union involved a term or condition of employmentwithin the meaning of Sec.9(a) and Sec. 8(d) of the Act.It goes withoutsaying, based upon this decision,that Sec. 7 rights accorded to employeesappear to be of greater breadth than the rights on which labor organizationsand employers are required to bargain within the meaning of Sec. 8(d) and8(a)(5) of the Act. 616DECISIONSOF NATIONALLABOR RELATIONS BOARDSection 8(a)(5) of theAct. The factthat the Plan was neverthe subject of bargaining is not significant.Gas MachineryCompany,221 NLRB 862 (1975).3.Respondent argues that, in any case, the Union'sconduct over the years has amounted to a waiver of anyright to bargain with regard to suspension of the Plan. Insubstance,Respondent points to the fact that over theyears Respondent has made various changes in the plan.Thus,from time to time,Respondent eliminated from thePlan and changed the Plan with regard to various items.The shortanswer is that to establish "waiver" and"estoppel"seems to me to require a greater factual matrixthan present here.The Union'sacquiescence in minorchanges in no way presents a "waiver," a doctrine which,under Board rules,requires clear evidence.KroehlerMfg.Co., supra.Moreover,the 1974 grievance regarding Re-spondent's elimination of conversion to electric heatbrought no argument of "waiver"from Respondent. SeeGas MachineryCo., supra.Similarly,the existence of the "zipper clause"affordsRespondent no effective support for"waiver."The right torefuse to discuss modification of an existing agreementrefers to terms and conditions integrated and embodied ina writing,not to matters not reduced therein.TideWaterAssociatedOil Company,85 NLRB 1096,1098 (1949). Awaiver of statutory rights will not be inferred from the mereabsence from the contract of specific reference to a subjectprotectedby the Act, orbecause the contract contains amanagement prerogatives clause,or because the Unionfailedduring contract negotiations to obtain contractprotection of its statutoryrights.The BunkerHill Company,208 NLRB27, 33 (1973), and cases cited therein. Cf.ProctorManufacturingCorporation,131 NLRB 1166, 1168(1961). Here there was no bargaining on the matter, muchlessaffirmative evidence that,during bargaining, theparties had discussed and explored the Plan and that theUnion had"consciously yielded."ProctorManufacturingCorp.,supra.Thus,there is no predicate to which the"zipper clause"could attach.4.The defenses of economic necessity and thebonafidesof economic distress,as excuses for unilateral changein this mandatory subject of bargaining,have been rejectedby theBoard.KroehlerMfg. Co.,supra,;N.L.R.B.v.Katz, etal.,369 U.S. 736.5.TheCollyerdefense is without merit.To hold, asRespondent suggests, that an arbitrator'sdecision ofnonarbitrability should lead to deferral is unsupportable.For the paramount precondition to deferral is that the issuepresented to the Board be one which has been consideredin the non-Board proceeding.JosephT.Ryerson & Sons,Inc.,199 NLRB 461, 462(1972);InternationalUnion ofElevator Constructors,Local No. 1, AFL-CIO (New YorkElevatorManufacturers'Association),214NLRB 257(1974).Here the arbitrator concurred in Respondent'sargument and did not pass on the merits of the submission,holding the matter nonarbitrable under the contract. Thusitcannot be said that the basic issue of unfair laborpractice was decided by the arbitrator.This is a conditionprecedent to deferral.ElectronicReproductionServiceCorporation,213 NLRB 758 (1974);Versi Craft Corpora-tion, 221NLRB 1171 (1975).In passing,itshould be noted that the unilateraltermination of the Plan seems to have been caused byRespondent'sdesire to save money rather than energy.Certainly there was no overwhelming necessity,NationalTerminal Baking Corp.,a Subsidiaryof KosherKitchens,Inc.,190NLRB 465 (1971),or emergency condition.N.L.R.B.v.Cone Mills Corporation,373 F.2d 595(C.A. 4,1967).Respondent's refusal to furnish information to theUnion regarding subcontractingC.BackgroundParagraph 11 of the second amended complaint alleges,in substance,that Respondent,during collective bargainingfor a new contract,violated Section 8(a)(5) and(1) of theAct in refusing to furnish the Union with the followinginformation: (1) the dollar amounts Respondent paid tosubcontractors who performed or engaged in bargainingunit work for Respondent during the contract term of theimmediately preceding expired collective-bargaining agree-ment(July 1, 1973, throughJuly 1, 1975);and (2) the totalhours of janitorial,custodial, or related maintenance workperformed or engaged in by subcontractors for Respondentat its East Springfield,Massachusetts,service center, andthe total dollars amount paid to such subcontractorsduring the aforementioned period for such work. TheUnion alleges that Respondent violated its statutorybargaining obligation because this information was to beused by the Union to:(a) negotiate a new collective-bargaining agreement commencingJuly 1975; (b) enable itto administer its collective-bargaining agreement, and (c)intelligently represent unit employees.The facts regarding the Respondent's refusal to divulgethe above-mentioned information to the Union are not insubstantial dispute.The Union and Respondent haveengaged in collective bargaining for approximately 35years,during which time Respondent has continuouslysubcontracted out work which was performed by unitemployees.At the present time,Respondent continues tosubcontract out such work.The record shows that, in thepast, the Union with minimal success has attempted tolimit,during collective bargaining, the extent to which theUnion could use subcontractors.It is unclear as to whatspecific actions and when such actions occurred in thisregard.There is also no dispute that the one restriction onRespondent's right to subcontract appears in the 1973-75bargaining agreement and is known to the parties as the"Berkshire Restriction."This restriction on subcontractingis limited to the laying,cutting,and preparation of cableconduit ends for collar couplings in connection with theinstallation of underground conduit in the Berkshire area(G.C. Exh.2).Other than this restriction, Respondentregularly subcontracts work which involves the same workas that regularly performed by unit employees. This workincludes(1) overhead line work, (2) underground excava-tion; (3) installation of underground line and relatedfacilities;(4) janitorialwork(East Springfield ServiceCenter); (5) tree trimming work; and (6) overheadtransmission lines.The Company has engaged in thepractice of using "mixed crews,"i.e.,where employees of WESTERN MASSACHUSETTS ELECTRIC CO.617subcontractors and unit employees work side by sideperforming the same work on the same job. Employees ofthe Employer are often experienced in work performed bysubcontractors.The evidence shows that, in 1973, there were 518employees in the collective-bargaining unit represented bytheUnion. In May 1975, when collective-bargainingnegotiations began, there were 485 unit employees. InSeptember 1975, there were 457 unit employees.InMay 1975, at the beginning of collective-bargainingnegotiations,Union Agent Keilty asked a company official(Caffrey, director of industrial relations) whether Respon-dent, which planned to lay off approximately 700 employ-ees over the entire multicorporation system, had finalizedthe number of employees to be laid off. This question wasposed because, sometime preceding May 1975, there was ademotion of approximately 21 out of 30 unit employees inthe appliance service department. This demotion did notentailthe actual layoff of the employees, but caused theemployees, under the terms of the collective-bargainingagreement,16 to "bump" other employees. Shortly thereaf-ter,Caffrey told the union that there would be 13 to 18further reductions in bargaining unit personnel over the lifeof the collective-bargaining agreement.l7As above noted, the Union is the collective-bargainingrepresentative of essentially a production and maintenanceunit of employees in various areas in western Massachu-setts, including the Springfield area. Respondent, by a dulyfiledanswer, admits that the Charging Party is thestatutory representative in the Springfield area of all ofRespondent'sjanitorsin said area. The Springfield ServiceCenter, opened in October 1969, amalgamated severalphysically separated departments under one roof. In thephysically separated departments prior to opening thefacility, there were five janitors.With the opening of thefacility, one janitor retired, four unit janitors were actuallyemployed in the service center, and, over the years, thenumber of unit janitors was decreased to two. When theSpringfield Service Center opened, Respondent told theUnion that it intended to use employees of a subcontractortoperform janitorial services at the service center.Respondent said that the janitorial subcontractor was to bebrought in for a "trial period" to determine if it would bemore economical to do the work with the subcontractor.While the record shows that, during collective bargainingin June 1975, the Unioninsistedthat the janitorial workperformed by the subcontractor remain bargaining unitwork, the Union never requested of the Employer that theemployees affected by the cutback in the appliance servicedepartment be given the work performed at the EastSpringfield Service Center by employees of the subcontrac-tor.Moreover, the Union never requested or proposed inthe 1975 collective-bargaining negotiations that the mainte-nance work performed by employees of subcontractors beassigned to employees in the bargaining unit. As the16The layoff or "bumpingrights,"which areactually furlough provi-sions, were in the 1973-75 collective-bargaining agreement(G.C. Exh. 2)and in the current collective-bargaining agreementfor the period 1975-76(G C. Exh. 3)17The figure of 13to 18 isderivedfrom the testimonyof the Union'sbusiness agent and chief witness, Edward W. Collins, Jr. Caffrey testifiedthat he said that 10 to 12 bargaining unit employees might be laid off duringnumber of unit janitors shrank from four to two, theevidence shows that the original work area in which theunit janitors worked decreased. As of the present time,employees of the janitorial subcontractor clean the officesand other areas in the service center which have tiledfloors; the bargaining unit janitors clean the truck bays, thegarage area, and principally those areas where the floorsare not covered by tile but are cement floors. As GeneralCounsel notes, there is an exception to the abovedistinction in that unit janitors work in tiled areas in thestoreroom office and in the garage superintendent's office,which are tiled areas.In the collective-bargaining negotiations which began inMay 1975 and concluded with the signing of a collective-bargaining agreement (covering the period 1975-76) onJuly 3, 1975, Respondent refused to divulge the informa-tion requested by the Union (hours worked by thesubcontractor janitor employees and the cost of such work)on the ground that the janitorial work performed by thesubcontractor's employeeswas not unit work. At anunspecified time prior to the 1975 collective-bargainingnegotiation, the Union requested the Company to givesome of the subcontractor's janitorial work at the servicecenter to unit employees. It appears that, on one occasion,the Company did honor the Union's request. However, thereturn of this work did not have the effect of increasing thenumber of unit janitors or reducing the amount of workperformed by the subcontractors.18 It was only in the 1975negotiations that Respondent first took the position thatthe janitorial work performed by subcontractors was notunitwork. It should also be noted that, on variousoccasions during the contract term of the expired contract(1973-75),BusinessAgent Collins mentioned to Respon-dent's personnel manager, Donald Riga, that Respondentshould not use subcontractors while Respondent wasreducing the number of unit employees.Union Agent Collins also testified that, commencing inor about 1974, union members advised the Union that theywere not getting overtime because a subcontractor wasperforming unit work.As an incident of their regular work erecting andconstructing electriclines,unit linemen engage in treetrimming work but Respondent often subcontracted outtree trimming, not as an incident to erection of electriclines, but as part of a process of clearing areas of treeswhich interfered with transmission lines.In the early fall of 1974, the Union discussed withRespondent the possibility of using unit employees to dotree trimming work instead of subcontracting the work out.This occurred because the Union anticipated, by that time,a reduction in the number of employees in the unit becauseof the Company's austerity program and its desire toeliminate unit jobs. Respondent and the Union enteredinto an agreement whereby the Company agreed to put ona tree trimming crew made up of employees of thethe year 1975-76. Unlike the "bumping" in the appliance service depart-ment,wherein 21 out of 30 bumped employees did not lose all employment,in the layoff of employeestherewasno assurance that this would beaccomplishedwithout puttingthe employees "on thestreet."rsThe Union concedesthat the increase in thenumber of unit janitorswas not solelythe resultof the Union's expressinga desire to have unitemployees perform the work. 618DECISIONSOF NATIONALLABOR RELATIONS BOARDbargaining unit. It rented a large"chipper"and com-menced operating this tree trimming crew composed ofunit employees on an experimental basis.Respondenthalted the experiment in or about December 1974 orJanuary 1975. In a meeting at the Treadway Inn, in orabout March 1975,Respondenttold the Union that thestudy of the use of unit employees failed to show that theunit employees could do the work more cheaply than thesubcontractors. Donald Riga credibly testified that the trialcrew of unit employees doing tree trimming work was notto determine if they could be used in lieu of subcontractoremployees but rather whether the unit employees, notoccupied in line work,could do tree trimming. Rigatestified that so utilizing unit employees would be a methodof keeping them on the payroll and working when theirwork as cable and conduit men did not require them to dothose jobs.The Union urged the Company not todiscontinue the crew of tree trimmers made up of unitemployees, but the Company stated that, in addition to thefact that the unit employees could not do the work cheaperthan the subcontractor employees, it did not intend to gointo competition with subcontractors in that area or work.1.The 1975 collective-bargaining negotiationsThe negotiationsfor thenew contract to supersede theagreementexpiring July 1, 1975,commencedon May 20,1975.Other than the May 20 negotiating session, therewere eight other negotiating sessions,seven of which werein June.Itwas in this first negotiating session that the Unioninquired if there would be a further reduction in personnel.Respondent said that there would be approximately adozen other reductions involving unit personnel over thelife of the contract.At this firstsession, theUnionand Respondent ex-changed proposals.Among Respondent's proposals wasone to eliminate the Berkshire subcontracting restriction.Respondent stated that the existing restriction limited themand made the Berkshire operation less efficient andeconomical. Respondent had opposed and sought to riditself of the restriction in previous years.2.TheJune meetingsAt theJune 2 collective-bargaining session, the Unionsubmitted a proposal which would restrict Respondentfrom subcontracting at times when(a) unit employees werein layoff status, or (b) unit employees were deprived of afullworkweek or of overtime(G.C. Exh.8).When theUnion's proposal to limit subcontracting was presented onJune 2,the Union told Respondent that it was the Union'sdesire to have unit employees perform the work.Respon-dent said that it would consider the matter and respondthereafter.Respondent,however, did inquire whether theproposed limitation on subcontracting would apply even inthe case of subcontracting for short duration.Respondentgave as an example the case where the subcontractingwould last only 5 or 10 days. Collins,in behalf of theUnion,said that the limitation on subcontracting wouldapply in that situation. Respondent answered that, if itwould not be allowed to subcontract in such a situation,that would not be an efficient or economical way to run abusiness.Collins responded by saying that the obligation ofRespondent to its own employees, especially those onlayoffstatus,was greater than its obligation to subcontrac-tors.Collins testified that the principal reason why theproposal was submitted was because the Union anticipatedfurther layoffs among unitemployees.When Respondentargued that such a limitation on subcontracting was not aneconomical or efficient way to run a business, Collinsanswered that he believed that the unit employees could dothe job much cheaper and better.In conjunction with the submission of the Union'sproposal to limit subcontracting, the evidence shows,without contradiction, that the Union's negotiators, Keiltyand Collins, requested from Carrol Caffrey, Respondent'sdirector of industrialrelations, information regarding theman-hoursworked and the dollar amounts paid tosubcontractors performing unit work over the life of the1973-75 agreement. Caffrey recalled that the Union, inprevious years, had stated that it was entitled to costinformation on contractors. The Union, according toCaffrey, took the position that the Union was "entitled" tothe information but did not advancereasons insupport ofthis position. In fact, at one point the Union threatened togo to the Labor Board and file charges if the informationwas not forthcoming. Caffrey testified that this was not anew matter and in fact the Respondent had received suchdemands before. The evidence also shows that, whileCollins did not flatly tell Respondent during negotiationsthat, if the cost information was divulged, the Union wouldmake a proposal by which unit employees would do thework cheaper than subcontractors, Collins did testify thathe told the Company that unit employees could do thework cheaper and better than the subcontractors. Therecord is unclear as to whether this statement by Collinsdirectly accompanied the request for information or thesubmission of the Union's proposal to limit subcontracting.While Caffrey was confident in his testimony that theUnion did not supportitsrequestfor information bystating that it was needed to support the proposal to limitsubcontracting or to support any other proposal, Caffreystated that he was sure that, in the past, the Unionprobably did say that it could do the work cheaper thansubcontractors. Caffrey testified that the Union said that itwas entitled to the information regarding costs of thesubcontractors doing unit work and the hours that theyworked for "intelligent bargaining, under the law type ofthing."Otherwise, Caffrey testified, there were no particu-lar reasons advanced or submitted in support of the requestfor this information. For instance, the Union never asked,whether in negotiations or outside the negotiations, for costinformation on the use of subcontractors doing treetrimming. Nor were there any grievances filed in 1975 withregard to the use of subcontractors; nor did the Union evercomplain that unit employees were telling the Union thatthey were not getting overtime because of the use ofsubcontracts; nor were there any grievances filed becauseof unit employees not receiving any overtime.Similarly,Respondent's manager of personnel, DonaldE. Riga, testified that he did not recall if the Union gavereasons why it wanted to restrict subcontractors. He did, WESTERN MASSACHUSETTS ELECTRIC CO.619however,recall that the Union said it wanted and neededthe information regarding costs of the subcontractors andhours worked in order to assist in negotiations. Rigatestified,however,that,whileCaffreywas the chiefnegotiator and spokesman for Respondent,both he andCaffrey knew that the information requested by the Union,with regard to the costs of subcontractors doing unit workand the hours their employees worked,was related to theUnion's subcontracting proposal.Collins testified that,between June 2 and 24, there were only brief references inthe several collective-bargaining sessions to the Union'sproposal to limit subcontractors.Collins testified that theUnion did not feel that it was in a position to even bargainover the matter until it obtained the information it sought.At the June 24 session,the Union again requested theinformation regarding costs and hours worked. TheCompany orally specified thehoursworked by subcontrac-tors on unit work during the contract period,but refused todivulge the cost information.In addition,the Companyrefusedto provide either the hours worked or the costs ofjanitorial subcontractors at the Springfield Service Center.With regard to Respondent's refusal to give the costinformation,the company position was that the informa-tion"was not relevant."The Union told Respondent that itneeded the cost information to "intelligently analyze" itsproposal to limit subcontracting.Collins testified that theUnion could not know what it really was talking aboutunless it knew how much Respondent was spending onvarious subcontracting jobs.Collins also testified that Respondent did not claim atany time that cost or economics were not a factor in itsdecision to subcontract a particular job.In a letter to Respondent dated June 26, 1975 (G.C. Exh.9), the Union made a second request for(1) the dollarsspent on subcontractors performing bargaining unit workand (2)theman-hours worked and dollars spent onjanitorial subcontracting at the East Springfield ServiceCenter.The Union requested that the Company supply thisinformation by June 30.At the June 30, 1975,collective-bargaining session,theUnion withdrew its proposalagainst subcontracting but told Respondent that it was notthereby ceasing its request for the information.At thismeeting,Respondent withdrew its proposal to eliminatethe ban on subcontracting in the Berkshire area. At theJuly 3,1975,meeting,Respondent handed the Union aletter(G.C. Exh.10) in which it stated that it had suppliedthe Union with man-hour information concerning subcon-tractingwhere the work was normally performed bybargaining unit employees but refused to give informationregarding the cost of such outside subcontracting becauseitwas"not material to negotiations."The letter stated thatthe refusal was not"based on economic reasons."On cross-examination,Respondent's director of industri-al relations,Caroll Caffrey,testified as follows:Q. (By Mr.Steiglitz)Letme show you GeneralCounsel'sNo. 10(showing document to the witness).A.Yes.Q.Now,was that-the reasons stated in this letterthe same reasons given to the Union during negotia-tions,as to why the Company refused the informationrequested?A.Generally,except expanded a little bit that wesubcontract for many reasons besides cost.Q.Besides cost?A.Yes.Respondent'sPosition: East Springfield ServiceCenterRegarding the East Springfield Service Center,as abovenoted,Respondent refused to provide either the hoursworked or the cost of subcontracting the janitorial work.Respondent's position was that the information requestedwas not irrelevant,which was the position that it took withregard to costs of subcontracting generally,but that thejanitorial work performed by subcontractors in the servicecenter was not unit work.This was the first time that theCompany took that position.Respondent asserts thatsubcontractors at the service center historically performedwork in the tiled floor areas while unit janitorials did thecement floor areas.Collins admitted that this roughfunctional distinction had been in existence since 1970 or1971 but maintained that the janitor work at the servicecenter remained bargaining unit work. Collins also toldRespondent that the Union could do the work cheaperthan the subcontractors'employees since the subcontractorhad four or five employees working 3 to 4 hours a day andthat the Union could do the work cheaper with one full-time unit employee.In this connection,Collins crediblytestified that he told Respondent'spersonnelmanager,Donald Riga,not only that the janitorial work at theservice center remained bargaining unit work and thatmerely because the work had been subcontracted did notchange that fact,but also that,when the Company openedtheEast Springfield Service Center in October 1969Respondent had told the Union that the subcontractedjanitorialwork was being done on a "trial basis" todeterminewhether or not it was more efficient andeconomical to do the work with subcontractors.Collinsadmitted,however,that the subcontractors who startedworking at the service center on a "trial basis"ended upstaying at the service center.As above noted,on June 30, the Union withdrew itsproposal to limit subcontracting and Respondent withdrewits proposal to eliminate the ban on subcontracting in theBerkshire area.At the July 3 meeting,the parties reached agreement on anew contract(G.C. Exh.3) for the periodJuly 1975through July 1976.Positionsof theParties;Positionsof the GeneralCounselThe General Counsel argues that the issues of cost and ofusing subcontractors,as opposed to employees, were raisedand discussed at the bargaining table and in previousnegotiations between the parties.Thus,General Counselpoints to the fact that,in the past,the Union raised theissueof cost when seeking to restrict Respondent'ssubcontracting and took the position that it could do thework cheaper than the subcontractors.From this, GeneralCounsel argues that the cost factor was on the table andunder consideration by both parties while discussing 620DECISIONSOF NATIONALLABOR RELATIONS BOARDsubcontracting in the 1975 negotiations. In particular,General Counsel states that, in the 1975 negotiations, theparties discussed and argued the question of whether unitemployees performed the work of treetrimming moreeconomically than subcontractor employees. In addition,the Company's own Berkshire proposal (the proposal toeliminate the restriction on using subcontractors in theBerkshire area) necessarily raised the question of whether itwas cheaper for the Company to use subcontractors.Further, the General Counsel points to the fact that theproposal by the Union to restrict subcontracting necessari-ly contains within it the issue of the cost of usingsubcontractors as against the cost of using unit employees.By repeating in the negotiations that unit employees coulddo tree trimming, janitorial work, and other work cheaperthan subcontractors, the Union necessarily raised the issueof cost and the economic desirability of using unitemployees as opposed to subcontractors. General Counselpoints to the fact that Respondent told the Union that, insubcontracting out work, cost was one of the reasons itsubcontracted out the work. Lastly, General Counsel notesthat during the negotiations,as opposed to Respondent'sposition at the hearing, Respondent did not tellthe Unionthat cost and economic considerations were not factors intheCompany's subcontracting out unit work. In thisregard, the most that Respondent stated was that the costof outside contracting was "not material to negotiations"(G.C. Exh. 10). According to General Counsel, this is notthe equivalent of stating that cost was not a considerationin Respondent's decisions to subcontract unit work.General Counselassertsthat the reasons the Unionneeded the information were either expressly communicat-ed to the Company or were otherwise fully known to theCompany without direct communication during collective-bargaining sessions or otherwise.Among these reasons wasthe fact that the dollar amount paid to subcontractors wasneeded in order for the Union to engage in intelligentcontract negotiations in that such cost information wasintimately related to, and part of, its proposal to restrict theCompany's ability to subcontract unit work. GeneralCounsel points to the fact that Riga and Caffrey concededthat they realized that the Union sought costs in order tosupport its proposal to limit subcontracting. GeneralCounsel also points to the fact that the Union made aproposal to expand the number of jobs into which unitemployees could "bump" in case of decrease in jobopportunities in the unit.While it is true,as Respondentcontends, that Respondent granted some relief in this areaby expanding the number of jobs into which furloughedemployees could "bump," General Counsel states that, innegotiating on this point, cost information would berelevant. The relevance would be that, if cost informationhad been supplied, and demonstrated a poor likelihood ofbringing in greater work to unit employees from thesubcontracting area, the Union could be more persistent initsdemands for more job opportunities in the furloughexpansion proposal rather than attempting to limit subcon-tracting.Apart from the necessity of receiving information on costfor purposes of contract negotiation, the General Counselalso stated that the Union needed this information forpurposes of contract administration and properly repre-senting unit employees.In view of the contract provisionrelating to bumping rights, promotions, layoffs, andtransfers, and in view of the anticipated constriction of unitjobs because of the recession, the Union needed costinformation in order to advise the unit members of theirrights with regard to unit work which was being subcon-tracted out. The deprivation of unit work, overtime, andpromotion,and similar elementsderived from the loss ofunit work were all matters which the Union saw that itreasonably would be confronted with, given the economicconditions requiring the restriction of unit work and theCompany's promise to lay off more unit employees. Thus,sinceRespondent admitted that cost was one factor insubcontracting out unitwork,the cost information wasessential to the Union in order to enable it to intelligentlyevaluate the situations which would arise from continuedsubcontracting in the face of the diminution of unit work.With regard for the need for cost information related toRespondent'ssubcontracting(at the East SpringfieldService Center) of janitorial work, without the informationon hours and cost with regard to janitorial subcontracting,the Union had no idea as to the extent of janitorial workavailable; nor could it evaluate whether the amount of suchwork was sufficient to warrant any attempt in the future toobtain janitorial work for its members.Since Respondenthad admitted that hours worked-information it gave withregard to all other subcontracting-was relevant to theUnion in estimating how many jobs were available for unitmembers(by dividingtotalman-hours of subcontractingby the number of hours for a particular job), the Unionneeded the hours to evaluate the availability of jobs. Thus,General Counsel argued that, if such hour information wasadmittedly relevant to other subcontracting situations, itwas also essential and relevant to determine the center'sjanitorial subcontracting situation. Similarly, the dollaramounts were needed,as in other situations,in order toestimate whether unit employees could perform in econom-ic competition with subcontractor employees.Respondent's ContentionsThe Union's overall request for cost informationon subcontracting is immaterialIn the first place Respondent argues that the Union'srequest for cost information on subcontracted unit work ismoot in the face of Respondent's specific denial that itsdecision to subcontract unit work was based on cost orinability to pay. Thus, Respondent states that the Unionhad no need for such information unless and until it wasrequired to overcome a denial by Respondent of itsproposals on such a ground, i.e., cost or inability to pay.Respondent's second ground of defense is that the Unionfailed to support its request for the information incollective-bargaining sessions or otherwise;and thus,neitherby the Union's direct statementsnor by thecontextof negotiations or otherwise was Respondent apprised ofthe relevancy of the Union's request. As an overall defenseto the request for information relating to all subcontractors(except the subcontracting of janitorial services at the EastSpringfield ServiceCenter),Respondent notes that it WESTERN MASSACHUSETTS ELECTRIC CO.willingly supplied the Union with information of hoursworked by all other subcontractors, thus enabling theUnion to bargain intelligently and effectively. Respondentconcludes that, since the Union acknowledged that itsproposalswith respect to limiting subcontracting andexpanding the "bumping" opportunities were for thepurpose ofsecuring morejobs for bargaining unit employ-ees,and since Respondent voluntarily submitted theinformation regarding hours worked by subcontractors, theUnion was "armed" with information upon which it couldjudge whether its proposals in these areas were worthy ofpursuit.In support of its contention that the Union failed toprove the relevance of the cost of subcontracting, Respon-dent makes the following arguments: (1) the Union, asidefrom testifying that it was "entitled" to the informationregarding hours and cost of subcontractors, never didsubmit the reasons for its request; and (2), assumingarguendothat theUnion told Respondent that theinformation was necessary to support its claim that theUnion could do the work more cheaply than couldcontractors, such a plea would not place an obligation onRespondent to supply the information based on the cost orplea of inability to pay. The result is not changed,according to Respondent, by evidence that agents ofRespondent, during negotiations or immediately priorthereto in 1975, told the Union that (with regard to the treetrimming experiment and Respondent's proposal to elimi-nate the ban on subcontracting in the Berkshire area) theuse of unit employees in tree trimming and the failure touse subcontract employees on conduit work in theBerkshire area were not "economical or efficient." Respon-dent argues that these remarks to Respondent 19 do notconstitute a claim by Respondent of an inability to pay.Third, according to Respondent, none of the circumstancesknown to Respondent at the time of the request forinformation during the collective-bargaining sessions castsany additional light on the relevance of information on thecost of subcontracting to the Union's ability to bargaineffectively. It points to the fact that there was no pendinggrievance concerning subcontracting nor were there anygrievances relating to lack of overtime filed during theentire term of the 1973-75 collective-bargaining agreement.Thus, Respondent argues that, aside from its proposal toeliminate the ban on subcontracting at the Berkshire area,the only other proposal relating to subcontracting was theUnion's proposal to restrict subcontracting (G.C. Exh. 8);and with regard to this proposal, designed to preserve workfor unit employees, Collins testified that he needed theinformation if the Company adopted a position claimingthat it was not cheaper to do the work with unit employeesbut rather cheaper to do the work with subcontractoremployees.Thus,Respondent asserts that the Unionwanted the cost information regarding subcontractors "inanticipation of a rejection of its subcontracting proposal ongrounds of financial inability." Thus, Respondent urgesthat the relevancy of the requested information must turnonly on Respondent's rejection of the proposal based upon18Contraryto counsel for Respondent,I credit Caffrey's testimony thatRespondent did make these statements with regardto bothtree trimming621cost or inability to pay, and since there was no suchrejection the requested information was not relevant.Fourth, with respect to tree trimming, Respondent statesthat it could not have been apprised that the request for theinformation related to the tree trimming experimentbecause there was no grievance filed with respect theretonor, more important, was there any discussion about treetrimming during the negotiations.Fifth,while the Union alleged that it needed theinformation regarding cost of subcontracting because ofthe anticipated layoffs, Respondent asserts that the layoffof employees bore no relation to the cost of subcontractingbecause of Respondent's specific denial that it employedsubcontractors for reasons of cost. Moreover, there was noshowing that the anticipated reduction in employeepersonnelwould cause employees in the unit to loseemployment.B.The Refusal To Furnish Information RegardingHoursWorked by Employees of Subcontractors andDollar AmountsPaid to Subcontractors PerformingJanitorialWork at the East Springfield ServiceCenterWith regard to Respondent's failure and refusal tofurnish the Union with hours worked by the subcontractorsat the East Springfield Service Center and the cost of suchwork, Respondent asserts that there was no obligation tofurnish such information because the work performed atthat site by the subcontractors was not "bargaining unitwork." Respondent states that it is undisputed that, sincethe opening of the service center in 1969, part of thejanitorial work had been performed by subcontractors, thesubcontractors being responsible for the same area withinthe center during the entire period. Respondent points tothe fact that at no time during the 1975 negotiations did theUnion submit a proposal whereby the work at the servicecenter, in whole or in part, would be performed by unitemployees instead of employees of subcontractors. More-over, the evidence shows that at no time since 1969 did theUnion ever propose that the work in the service center of acustodial or maintenance nature belong to the bargainingunit.Finally,Respondent argues that Respondent was notrequired to furnish the Union with hours worked by thesubcontractor employees performing janitorial work at theservice center because the Union either already had thisinformation or readily had the means to acquire theinformation.On this last point, the General Counsel,anticipating this defense, asserts that at no time prior to thehearing did Respondent claim or tell the Union that theUnion could readily obtain the information on its own; nordid Respondent ever indicate that ready accessibility of theinformation was the basis for its refusal to furnish theinformation. The General Counsel alleges that the refusalto furnish the information on hours based upon the aboveground was pretextuous. In addition, the General Counselasserts that the information was not readily accessible tothe Union.and the proposal to eliminate the ban on subcontracting in the Berkshirearea. 622DECISIONSOF NATIONALLABOR RELATIONS BOARDAnalysisand ConclusionsCompany,104 NLRB 318 (1958). SeeOhio Power Co.,216NLRB 987 (1975).Regardless of the existence of the terms of any collective-bargaining agreement,except for a lawful waiver therein, acollective-bargaining representative has the obligation topolice the enforcement of employees'rightsunder theNational LaborRelationsAct,Fleetwood Trailer Co., Inc.,389 U.S. 375 (1967), as cited inOhio Power Co., supra,andhas the independent obligation as collective-bargainingrepresentative to preserve employment standards andopportunities within the collective-bargaining unit,OhioPower Co., supra.In this regard,preservation or diversionof work usually performed in a bargaining unit is thesubjectmatter of mandatory bargaining under the Act,Rockwell-Standard Corporation, etc.,166 NLRB 124, 132(1967), enfd. 410 F.2d 953 (C.A. 6, 1969);Fawcett PrintingCorporation,201 NLRB 964,970 (1973).The test of the bargaining representative's "need" forsuch information is satisfied by showing in a case beforethe Board of "probability that the desired information wasrelevant, and that it would be of use to the union incarrying out its statutory duties and responsibilities."N.LR.B. v. Acme Industrial Co., supraat 437;BrooklynUnion Gas Co., supra.The evidentiary standard is of adiscovery type.This discovery-type standard decidesnothing about the merits of the Union'sclaims, sinceeventual and proper resolutionof suchclaims against theUnion would clearly not be precluded by the Board'sthreshold determination concerning the potential relevancyof the requested information,Acme, supra,385 U.S. 432 at438. Lastly,it is also clear that subject to this standard,"probable" or "potential" relevancy, the employer is notrelieved of its obligation to supply information to theexclusivebargaining agent even though it relates tononumt employees,Rockwell Standard Corp., supra, Cur-tiss-Wright Corporation v. N.LRB., supra, Goodyear Aero-space Corporation,157 NLRB 496 (1966).Thougha union need not make a special showing ofrelevancy and necessity to obtain information aboutemployment of employees within the bargaining unit,where the request for information concerns matters outsidethe bargaining unit,as in the caseat bar,the union mustordinarily demonstrate more precisely the relevancy of thedata requested.Vertol Division, Boeing Company, supraat425. Thus, inVertolthe respondent argued that, in thecircumstances of that case,ithad no obligation to informtheunion of maintenance subcontracts which mightinvolve bargaining unit work where the union had notestablished a particular need for such documents in respectto a particular dispute. InVertol,the Administrative LawJudge cited a similar argument made inInternationalTelephone & Telegraph Corporation (ITT Federal Laborato-ries),159NLRB 1757 (1966), where the union hadrequested the seniority data of out-of-unit employees whomight have the right to thereafter displace unit employeesunder the terms of the collective-bargaining agreement. Inrejecting the employer's contention that it had no obliga-tion to supply the information pertaining to nonunit 20employees, the Board stated (159 NLRB at 1759):A.Relevance and Necessityof Cost ofSubcontracting GenerallyInVertol Division,Boeing Company,182 NLRB 421, 425(1970), the Board,in adopting the Administrative LawJudge's statement of underlying rules, accepted his state-ment that it is now well established that a labor organiza-tion,obligated to represent employees in a bargaining unitwith respect to the terms and conditions of their employ-ment,isentitled,upon appropriate request,to suchinformation from the employer as may be relevant andreasonably necessary to the proper execution of thatobligation.And the right to such information exists as wellfor the purposes of administering a collective-bargainingagreement after being negotiated as for the purposes ofnegotiating the agreement in the first instance. Theemployer's duty,in either instance,is predicated upon theneed of the Union for such information in order to provideintelligent representation of the employees.F.W.Wool-worth Co.,109 NLRB 196, 197(1954),enfd. 352 U.S. 938(1956).While the limits of this right to information and thecorrelative duty to supply it have not been fully defined asyet, all of the cases considering the issue indicate, as theBoard stated inWoolworththat the right to the informa-tion arises out of a "need"for it shown by the circumstanc-es of the particular situation.N.L.R.B.v. Acme IndustrialCo.,385 U.S. 432(1967);The American Oil Company, aTexas Corporation,164NLRB 29(1967).The GeneralCounsel need not make a showing that the informationsought is certainly relevant or clearly dispositive of thebasicnegotiating issuesbetween the parties. If theinformation is of probable or potential relevance,there isan obligation on the employer to provide it.The BrooklynUnion GasCompany,220 NLRB 189 (1975).Ithas long been established by court and Boarddecisions that certain information is presumptively relevantbecause it bears directly on the negotiation or generaladministration of the collective-bargaining agreement.Other information,not so obviously related to the Union'sbargaining or contract administration of grievance respon-sibilities,may or may not be relevant depending on thecircumstances.Southwestern Bell TelephoneCompany,173NLRB 172(1968);Curtiss-WrightCorporation,WrightAeronautical Divisionv.N.LR.B.,347 F.2d 61 (C.A. 3,1965),enfg.145NLRB 152 (1963);SylvaniaElectricProducts,Inc. v.N.LR.B.,358 F.2d 591 (C.A. 1, 1966),enfg.154 NLRB 1756 (1965), cert. denied 385 U.S. 852(1966).In addition,the collective-bargaining agent has a legalobligation to the employees that it represents to do sothoroughly and with due diligence. For breach of itsobligation in this regard, a bargaining representative maybe guilty of an unfair labor practice,Miranda Fuel Co.,140NLRB 181 (1962),enforcement denied 326F.2d 172 (C.A.2, 1963);liable in a suit for damagesVaca v. Sipes,386 U.S.171 (1967);subject to injunction,Steele v.Louisville&Nashville RailroadCo., et al.,322 U.S. 192 (1944);or havingitscertification as representative revokedHughes Tool20As noted inBrooklyn Union Gas Co, supra,relevance is not limited bythe boundaries of the bargaining unit,General Electric Company,199 NLRB WESTERN MASSACHUSETTS ELECTRIC CO.623The Union's right to such data, however, turns noton whether the employees to whom the data refers arein a unit, but rather on whether the data itself isnecessary and relevant to the Union's role as bargain-ing representative.Where, as here, the requestedinformation relates to the possibility of unit jobdisplacement by nonunit employees, we do not see howtheUnion could properly detect infractions of thecontract or institute grievances in order to protect therightsof unit employees improperly or adverselyaffected by such transfers unless it were given therequested information.However, inI.T.& T. Corporation v. N.L.RB.,382 F.2d366, 372 (C.A. 3, 1967), the court of appeals reversed,holding that though there was no obligation to providesuch information in the circumstances there present-where harm to unit employees was merely speculative-when employer action made displacement of unionemployees imminent, rather than theoretical, the union wasentitled to such information about nonumt employees "inorder that it may detect possible contract violations and, ifappropriate, institute grievance procedures."The operative facts in the case at bar1.At the outset of negotiations, Union BargainingAgent Kielty inquired of Respondent whether the numberof employees (predicted to be about 700 throughout theMassachusetts and Connecticut system of which Respon-dent was a part) who would be laid off had been finalizedwith respect to Respondent itself. It would be recalledevidence showed that, in 1974, the president of Respon-dent's parent company, Northeast Utilities, estimated thatapproximately 700 employees would be either laid off orthat the jobs would be discontinued. In response to Kielty'squestion, the director of Respondent's labor relations,Carol Caffrey, stated that there would be about a dozenemployees whose jobs would be eliminated.2.The evidence is uncontradicted that Caffrey couldnot guarantee that, in the diminution of jobs, there wouldbe no actual layoff.3.Respondent and its parent had announced a generalcost cutting program to save Respondent money. Inconsequence thereof, Respondent had decided to unilater-ally discontinue its Employee Appliance Purchase Plan,supra,as a cost-cutting device.4.In 1975, the appliance service department had beendecreased a total of 21 out of 30 jobs. The employees werebumped into other categories and not actually put out onthe street.5.Assuming, contrary to the position of GeneralCounsel, that Respondent, pursuant to its letter of July 2,286 (1972). The employer'sobligationto furnish informationregardingnonunit matters has been extendedto the employer's nonumtemployees atanother plant,Hollywood Brands, Inc,142 NLRB 304 (1963), nonunitsalariedtechnicians,Goodyear Aerospace Corporation,157NLRB 496(1966), and wages paid to supervisors,Northwest Publications, Inc,211NLRB 464 (1974)21With regard to the Union's obligation to support its request forinformation by reasons showing relevancy, it isunnecessary to judge thesufficiency of the request for information by virtue of the communicationsfrom the Union to Respondent alone As found inOhio Power Company,2161975 (G.C. Exh. 10), by informing the Union that costs ofoutside contracting were not material to negotiations, wasalleging that its subcontracting was based on elementsother thancost, and notwithstanding that, at the bargainingtable, Respondent never took the position that it refused togive cost information to the Union because of an inabilitytopay or because cost was not "material" to thesubcontracting,Respondent's director of industrial rela-tions,Carol Caffrey, nevertheless explicitly testified thatcostwasa factorin some subcontracting.6.Respondent's agents Riga andCaffrey both knewthat the Union's request for hours and cost informationwere related to the Union's subcontracting proposal.7.The record is uncontradicted that, on variousoccasions, the Union, whether in the collective-bargainingnegotiations or immediately before, told Respondent thatthe unit's employees could perform work cheaper than thesubcontractor's employees. This related to both the treetrimming experience in 1974-75 and, at the collective-bargaining table, with regard to Collins' assertion that onefull-time unit employee could perform the work of thethree to four part-time employees of the subcontractor atthe East Springfield Service Center.21For all of the above-cited reasons, I conclude thatRespondent's first line of defense, that cost of subcontract-ing is irrelevantand that the Union never explained toRespondent the reasons for its request for the hours andcost to subcontractors generally, must fall. The abovereasonsdemonstrate relevance.TheUnion explicitlynotifiedRespondent that the Union was seeking topreserveunit jobs; that it was concerned with theannounced layoffs; and that, at least in the janitorial areaat the East Springfield Service Center and with regard tothe tree trimming experiment, unit employees couldperform the jobs more cheaply than could the employees ofsubcontractors. In addition, the background facts oflayoffs, of demotion, of Respondent's expressed desire tosave large sums (including the cessation of the EmployeeAppliance Purchase Plan), and other announced curtail-ments by the president of Respondent's parent corporation- all of these factors, in conjunction with the proposal tolimitsubcontracting itself,adequatelydescribed theUnion's proposition to Respondent to show that the cost ofsubcontracting and the hours of subcontracting and thedesire tomaintain unit jobs and prevent erosion anddemotion were fully at issue at the bargaining table. Icannot accept Respondent's contention that the Unionnever explained the reasons for its request. Under theholding inOhio Power, supra,the explicit statements by theUnion apprised Respondent of the relevancy of theinformation, judged in the light of the entire pattern offacts available to Respondent. I cannot help but observethat Respondent, where there were going to be layoffs (orNLRB 987, 990, fn. 8 (1975), the adequacy of the request to appriseRespondent of the relevancy of the information must be judged in the lightof the entire pattern of facts available to Respondent.Moreover, since therequests for information are still outstanding,and since the necessity, if any,to supply the information is not mooted by the execution of the 1975-76collective-bargaming agreement(G.C. Exh.3),Respondent was apprised atthe hearing of the purposes for which the Union needed the information.Respondent's continuing failure to exceed these requests can no longer beattributed to inadequacy of communication. 624DECISIONSOF NATIONALLABOR RELATIONS BOARDat least no guarantee against layoffs and substantialattrition in the unit)and with the Union faced with asubstantial economic recession,cannot reasonably take theposition that it did not know that the requested informa-tion was relevant to and in support of the request to limitsubcontracting submitted by the Union.Riga andCaffreyknew it.For its second line of defense,Respondent urges that,assuming,arguendo,that it was advised that the Unionwanted the information to support its claim that it could dothe work more cheaply than the subcontractors,this shouldnot be construed as or be equated to a suggestion thatRespondent pleaded an inabilityto pay,since Respondentspecificallydenied that it was refusing to divulge thesubcontracting cost and hour information because of costor an inability to pay.In this regard,Respondent relies onSouthwesternBellTelephoneCompany,173NLRB 1721968);Century ElectricMotorCompany,192 NLRB 941(1971); andOhio Power Company,supra.The cases aredistinguishable.InOhio Power,therewas no employerstatement that unit employees would be laid off. InSouthwesternBellTelephone,the employervoluntarilysupplied the bulk of the material,but declined to provideinformation as to cost, accompanying its declination withthe statement that costs were not a factor in the subcon-tracting.The Board consequently held that, since theinformation had no relevance to the dispute,there was noobligation to supply it.In any event,unlikeSouthwesternBell Telephone,costwas a factor here.In addition, inSouthwestern Bell Telephone,the conclusion was warrantedthat the respondent had determined that it lacked availablemanpower for reasonsunrelated to costso that informationconcerning subcontracting cost was not relevant to griev-ances challenging the decision to subcontract.In the caseat bar,there is no suggestion that the reason for subcon-tracting was that Respondent lacked available manpowerand would have to defer projects or subcontract. I thusconsiderSouthwestern Bell Telephonedistinguishable on itsfacts.Respondent's third line of defense appears to be that thefacts of the case demonstrate that there are no circum-stances known to Respondent which show relevance ofcost of subcontracting to the Union'sability tobargaineffectively.That argument is refutedsupraHaving found that the information requested by theUnion was relevant and was necessary to permit intelligentbargaining,and that Respondent was adequately advisedof the relevance of the material to the proposal propoundedlimiting use of subcontracting,I conclude that Respondentviolated Section 8(a)(5) and(1) of the Act by refusing tosupply the Union with this information.I necessarily foundthat Respondentdiduse cost as an element in subcontract-ing.Therefore,cost having been made relevant, it wasunder an obligation to substantiate its position andtherefore should have divulged the information.N.L.R.B.v.TruittMfg. Co.,351U.S.149 (1956);cf.SouthwesternBell Telephone Co., supra.In view of my conclusion that the information regardingcost of subcontracting was relevant to the Union's proposal(G.C. Exh.8) to limit subcontracting,Ineed not and donot pass on the General Counsel's further contentions thatthe information was also relevant to the Union's obligationto administer and police the collective-bargaining agree-ment and its obligation to properly represent unit employ-ees.B.ObligationTo Supply Costs and Hours ofSubcontracting at the EastSpringfield ServiceCenter:UnitWorkWith regard to the obligation of Respondent to divulgecosts of subcontracting and the hours of employees ofsubcontractors at the East Springfield Service Center, Ifind that the principles enunciated above do not obligeRespondent to divulge this information.It is only neces-sary to look at the proposal submitted by the Union (G.C.Exh. 8) in order to conclude that the requested informationwith regard to the cost of, and hours incurred in, thejanitorial services at the East Springfield Service Center isirrelevant to any bargaining proposal of the Union, toadministration of the contract,and to representation ofunit employees. Indeed,there is no special need to knowwith regard to work performed by nonbargaining unitpersonnel.Thus,the Union's proposal to limit subcontract-ing,General Counsel's Exhibit 8, dated June 2, 1975,consists of the following language:The Company shall not contract out work normallyperformed by members of the bargaining unit whilethere are laid-off employees eligible for recall under theterms. . .of this Agreement.Furthermore,there shallbe no work given to any contractor or subcontractorunless all employees covered by this Agreement areworking a full week,including overtime for thoseemployees in the department and classification(s)where the work is to be subcontracted.Respondent defends its refusal to divulge the informa-tion on the ground that this information is irrelevantbecause the work performed at the service center by thesubcontractor employees was not "bargaining unit" work.Respondent's argument appears to be that,since bargain-ing unit employees had never been responsible for workperformed in the cement areas, the request for informationregarding the hours worked and the cost paid to subcon-tractors for this work was irrelevant. I disagree with thistheory.The obligation to give information does not assumethat Respondent must surrender its right to subcontract.Here,the obligation to supply the desired informationwould give the Union the opportunity to try to capturework which at least arguably could be performed by unitjanitors at the East Springfield Service Center. This doesnot mean that the Respondent would be obligated to ceasesubcontracting the work of the cement areas and give thatwork to unit members;but it would require Respondent todivulge information regarding cost so that the Union couldat least make the argument that the work should not besubcontracted out. Obviously,from the above,the questionof cost and hours of the subcontractor employees is clearlyrelevantand under ordinary circumstances I wouldrecommend that it was an obligation within the meaning ofSection 8(a)(5) and(1)of the Act for Respondent todivulge that information had there been a proposal by the WESTERN MASSACHUSETTS ELECTRIC CO.Union during bargaining which made that informationreasonably relevant.Instead,however,the proposal made by the Union in thecase at bar was that:"The Company shall not contract outwork normally performed by members of the bargainingunit. . . ."In the present circumstances it is clear, asRespondent contends,that the bargaining unit janitorsnever performed the work performed by the subcontractoremployees at the East Springfield Service Center.Since theUnion's proposal is a limitation on subcontracting onlywith regard to work"normally performed by members ofthe bargaining unit"and since bargaining unit membersnever have performed the janitorial work performed by thesubcontractor employees,it appears to me that the demandfor information regarding cost and hours of the subcon-tractors'janitors is entirely irrelevant to the proposalpropounded by the Union.It thus follows,it seems to me,that since the request for information is entirely irrelevantto the demand at the bargaining table Respondent is notunder any obligation to supply such information.Had thedemand been couched in other terms,a different resultmight follow.Thus,Iconclude that the need for thisinformation was not only shown to be irrelevant under theterms of the Union's own proposal,but no specialcircumstanceswere shown to support the need forinformation requested relating to employees outside thebargaining unit.Similarly,it is of no help to the Union that the collective-bargaining agreement speaks in terms of the Unionrepresenting"janitors"at the Springfield Service Center.Under the circumstances of this case,the janitors referredtowould only be janitors who are members of thebargaining unit who traditionally perform bargaining unitwork,i.e.,the janitorial and custodial services in thenontiled areas.General Counsel argues further that,even if the informa-tion was not required for purposes of contract negotiations,itwas necessary in order for the Union to adequatelyadminister and police the collective-bargaining agreementand to exercise the Union's obligation to properly representthe unit employees.In this regard General Counsel citesOhio Power Company,supraat 992 of the AdministrativeLaw Judge'sDecision for the proposition that the Union isentitled to information which would fully apprise it ofsubcontracting practices of an employer which not onlyconcern unit work but where such practices"conceivably"affect jobs and work opportunities for unit employees. Thatcase,however,concerned the union's obligation to police acollective-bargaining agreement and to negotiate a collec-tive-bargaining agreement relating to the rights of returnedeconomic strikers.Moreover,in that case,although theemployer subcontracted out work from time to time wherethe subject of the work had been performed by unitemployees,the subcontracting was without prejudice to theemployment of employees in the unit.In addition, thecollective-bargaining agreement contained a provisionwhereby the respondent agreed neither to lay off ordischarge employees covered by the contract due to workbeing subcontracted out. In that case,the union requestedinformation concerning the extent of subcontracting but,as the Administrative Law Judge held, the request did not625include the cost of subcontracting as was the case inSouthwestern Bell Telephone Co., supra.Thus,not only isOhio Powerdistinguishable from theinstant case in the sense that in that case there was acontractualprohibitionagainstsubcontractingwhichwould affect the work of unit employees,but there was norequest for cost information and, unlike the instant case,the union was concerned about the extent of the employer'ssubcontracting as it affected the rights of returnedeconomic strikers.Thus, where Administrative Law JudgeCharlesW. Schneider stated (at 992):". . .it is conceiv-able that the subcontracting of work performable withinthe unit might constrict the possibilities of employmentwithin the unit, including the possibilities of promotion ofunit employees,"his reference in that case was to futuresubcontracting out of work where it had not beenpreviously performed,or where it encroached upon thework of unit employees.In the instant case,theworkperformed by the subcontractors'janitorsnever en-croached on work performed by unit janitors.Therefore,unlikeOhio Power,where the subcontracting might affectthe right to work and the seniority of returned economicstrikers,in the case at bar there was no possibility ofencroachment.Thus,as in the case of irrelevance concern-ing the need to be informed with regard to contractnegotiation,Ifind that the information would be hereirrelevant with regard to the policing or administration ofthecollective-bargaining agreement or the rights ofemployees in the unit.In view of my conclusion that the information withregard to cost and hours of subcontractor janitors at theEast Springfield Service Center is irrelevant and thatRespondent is under no obligation to supply this informa-tion to the Union,it is unnecessary for me to consider oranalyze Respondent's assertion that the material was eitherin the possession of the Union or easily obtainable by theUnion.On the basis of the foregoing findings of fact,I concludethat the information requested by the Union of Respon-dent immediately before and at the collective-bargainingsessions commencing May 1975 is relevant and essentialfor the performance of the obligations of the Union asbargaining representative of employees of Respondent, andto enable it to engage in collective bargaining withRespondent.It is further found that the communication asa whole between Respondent and the Union in connectionwith the collective-bargaining proposal advanced by theUnion reasonably apprised Respondent as to the relation-ship between the proposal and the request for informationregarding the cost and hours of subcontractor employeesother than the work performed by subcontractor janitors atthe East Springfield Service Center.It is further found that by failing and refusing to providethe information with regard to General Counsel's Exhibit8, the hours and cost of subcontractors,other than at theEast Springfield Service Center,Respondent interferedwith,restrained,and coerced employees in the exercise ofrights guaranteed in Section 7 of the Act, and refused tobargain collectively with a representative of its employees,and that by such conduct Respondent violated Section8(a)(1) and(5) of the Act. 626DECISIONSOF NATIONALLABOR RELATIONS BOARDIfurther conclude that the aforesaid unfair laborpractices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices,I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. Specifically, I willrecommend that Respondent reinstate the Plan and makeitsemployees whole for any benefit lost by virtue ofRespondent'sviolationof theAct.The difficulty ofdiscovering employees, if any, who would have purchasedappliances and the computations involved therein shouldnot prevent issuing an order necessary to prevent thewrongdoer from enjoying the fruits of his unfair laborpractice and gaining undue advantage at the bargainingtable.Computation, if necessary, may await a backpayproceeding. SeeGas Machinery Company, 221NLRB 862(1975);Central Illinois Public Service Company,139 NLRB1407, 1419 (1962).Any loss of money occasioned thereby shall be accompa-nied by interest at 6 percent, to be computed in the mannerset forth inIsisPlumbing & Heating Co.,138 NLRB 716(1962).The posting of an appropriate notice will also berecommended.CONCLUSIONS OF LAW1.WesternMassachusettsElectric Company,Respon-dent herein,isnow,and at all material times herein hasbeen, an employer engaged in commerce within themeaning of Section 2(2), (6), and(7) of the Act.2.Local 455, International Brotherhood of ElectricalWorkers,AFL-CIO,herein called the Union,is now, andat all material times herein has been,a labor organizationwithin the meaning of Section 2(5) of the Act.3.The employees employed by Respondent in the unitdescribed in section III of this Decision constitute a unitappropriate for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act.4.The Union,at all material times herein,has been andistheexclusivebargaining representative of all theemployees in the appropriate unit described above, for thepurposes of collective bargaining within the meaning ofSection 9(a) of the Act.5.By unilaterally,and without prior notice to ornegotiation with the Union,terminating on September 6,1974, the Employee Appliance Purchase Plan, Respondenthas engaged in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.6.By failing and refusing since June 2,1975, uponrequest,to furnish to the Union the costs,in dollaramounts, paid to subcontractors performing work per-formed by employees of Respondent employed in the unit,above described,representedby theUnion, Respondentviolated Section 8(a)(5) of the Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.8.Respondent has not violated the Act in any respectother than that specifically found.[Recommended Order omitted from publication.]